OPINION — AG — THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION UNDER THE PROVISIONS OF 59 O.S.H. 567.4 (1) MAY NOT OFFER SCHOLARSHIPS OR LOANS TO GRADUATE NURSES INTERESTED IN PREPARING TO TEACH IN SCHOOLS OF NURSING. (2) MAY NOT CONTRIBUTE FUNDS TO AID IN THE GIVING OF COURSES OF INSTRUCTION IN PRACTICAL NURSING FOR ADULTS CONDUCTED IN AND BY VARIOUS SCHOOLS DISTRICTS IN THE STATE. (3) MAY CARRY EDUCATIONAL PROGRAMS OUT AND THROUGH STATE (IN THE FORM OF WORKSHOPS OR INSTITUTES) OPEN TO ALL NURSES; THAT IS, THE EXERCISE OF ITS REASONABLE DISCRETION, TO BE OF A CHARACTER DESIGNED AND INTENDED TO CONTRIBUTE TO THE GROWTH AND IMPROVEMENT OF THE QUALITY OR CHARACTER OF NURSING EDUCATION IN THIS STATE, AS CARRIED ON BY THE VARIOUS SCHOOLS. CITE: ARTICLE X, SECTION 15, 59 O.S.H. 567.7 (RICHARD HUFF)